Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 1 of 22 PageID 1365




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 ERIC FURNO,

               Plaintiff,

 v.                                                Case No. 8:19-cv-2808-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                           /

                                         ORDER

        Plaintiff seeks judicial review of the denial of his claims for period of disability

 benefits, Disability Insurance Benefits (“DIB”) and Supplemental Security Income

 (“SSI”).    As the Administrative Law Judge’s (“ALJ”) decision was not based on

 substantial evidence and failed to employ proper legal standards, the Commissioner’s

 decision is reversed and remanded.

        I.     Procedural Background

        Plaintiff filed applications for DIB on March 11, 2015 and SSI on February 10,

 2015 (Tr. 326-337). The Commissioner denied Plaintiff’s claims both initially and upon

 reconsideration (Tr. 88-102, 103-111, 119-129, 130-147). Plaintiff then requested an

 administrative hearing (Tr. 199-200). Per Plaintiff’s request, the ALJ held a hearing at

 which Plaintiff appeared and testified (Tr. 36-53). Following the hearing, the ALJ issued

 an unfavorable decision finding Plaintiff not disabled and denied Plaintiff’s claims for

 benefits (Tr.155-165). Subsequently, the Appeals Council granted Plaintiff’s request for
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 2 of 22 PageID 1366




 review, and remanded the case for further proceedings. The Appeals Council directed the

 ALJ to consider the opinions of Drs. Vijapura and Vega, directed the ALJ to further

 evaluate Plaintiff’s mental impairments, further consider Plaintiff’s maximum RFC, and

 obtain evidence from a VE (Tr. 174-176).

        The ALJ held a second hearing, and issued another unfavorable decision (Tr. 10-

 25). Thereafter, Plaintiff again requested review by the Appeals Council, and the Appeals

 Council denied review (Tr. 1-3). Plaintiff then timely filed a complaint with this Court

 (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff was born on July 18, 1981 and was 31 years old on May 1, 2008, his

 alleged disability onset date (Tr. 38). Plaintiff completed high school and attended one

 year of college (Tr. 370), then worked from 1990-2008 as a billing coordinator and as a

 database assistant (Tr. 360, 395). Unfortunately, Plaintiff was incarcerated from 2008

 through 2011, and has not worked since his release in 2011 (Doc. 26, p.3; Tr. 481-82).

 Plaintiff claimed disability due to generalized anxiety disorder, depression, morbid

 obesity, social phobia, lower back pain, left leg numbness/tingling, and foot pain (Tr.

 103). As a result of social phobia, Plaintiff only leaves his home with a family member

 and ventures out only for appointments or to grocery shop (Tr. 39-42, 410). Plaintiff was

 married from 2008-2016 (Tr. 43, 323). After his wife left him, Plaintiff moved into his

 parents’ home (Tr. 42-43).

        In rendering his February 27, 2019 administrative decision, the ALJ concluded

 that Plaintiff had not engaged in substantial gainful activity since May 1, 2008, the alleged



                                              2
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 3 of 22 PageID 1367




 onset date (Tr. 13). 1 After conducting a hearing and reviewing the evidence of record, the

 ALJ determined Plaintiff had the following severe impairments: “anxiety disorder,

 depression, obesity, back disorder, and obstructive sleep apnea” (Tr. 13). The ALJ opined

 that Plaintiff’s irritable bowel syndrome, gastroesophageal reflux disease, and

 hypertension are non-severe impairments as they are controlled by medication, and/or

 have not lasted for twelve consecutive months (Tr. 13-14).         Notwithstanding these

 impairments, the ALJ determined Plaintiff did not have an impairment or combination of

 impairments that met or medically equaled one of the listed impairments in 20 C.F.R.

 Part 404, Subpart P, Appendix 1 (Tr. 14). The ALJ then concluded that Plaintiff retained

 the residual functional capacity (“RFC”) to perform light work with the following

 limitations:

        … can lift and carry 20 pounds occasionally; can lift and carry 10 pounds
        frequently; can stand and walk 6 hours in an 8-hour workday; can [sic] for 6
        hours in an 8-hour workday; can occasionally climb ladders, ropes, and
        scaffolds; can occasionally climb ramps and stairs; can occasionally balance,
        stoop, crawl, kneel and crouch; should avoid extreme cold, extreme heat,
        excessive humidity; should avoid pulmonary irritants such as fumes, odors,
        dust and gases; should avoid hazards; limited to work only to include
        understanding, remembering, carrying out and performing simple routine tasks
        and instructions; and occasional interaction with the public, co-workers and
        supervisors; and occasional changes in work setting.

 (Tr. 16).

        In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

 complaints and determined that, although the evidence established the presence of



 1
  Although Plaintiff originally claimed a disability onset date of May 1, 2008, his attorney
 indicated at the administrative hearing that the onset date was amended to April 2, 2013
 (Tr. 38, 103).


                                             3
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 4 of 22 PageID 1368




 underlying physical and mental impairments that reasonably could be expected to produce

 the symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

 effects of his symptoms were not entirely consistent with the medical evidence and other

 evidence (Tr. 19). Considering Plaintiff’s impairments and the assessment of a vocational

 expert (“VE”), the ALJ determined Plaintiff could perform work as a sorter, deliverer

 marker, and shoe packer (Tr. 24-25). The ALJ found Plaintiff not disabled (Id.).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve

 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological

 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, in order to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

 review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

 process, the ALJ must determine, in sequence, the following: whether the claimant is

 currently engaged in substantial gainful activity; whether the claimant has a severe



                                             4
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 5 of 22 PageID 1369




 impairment, i.e., one that significantly limits the ability to perform work-related functions;

 whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part 404

 Subpart P, Appendix 1; and whether the claimant can perform his or her past relevant

 work. If the claimant cannot perform the tasks required of his or her prior work, step five

 of the evaluation requires the ALJ to decide if the claimant can do other work in the

 national economy in view of his or her age, education, and work experience. 20 C.F.R.

 §§ 404.1520(a), 416.920(a). A claimant is entitled to benefits only if unable to perform

 other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g),

 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996). While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239



                                               5
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 6 of 22 PageID 1370




 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff advances four arguments: 1) the ALJ failed to properly consider the

 opinions of Ashit Vijapura, M.D. (his treating psychiatrist) and Felix Subervi (a

 consultative psychologist); 2) the ALJ’s RFC determination and VE hypothetical were not

 supported by substantial evidence; 3) the ALJ erred by failing to consider records from

 Kathryn Lamson (Plaintiff’s LMHC); and 4) the ALJ’s credibility determination was not

 supported by substantial evidence (Doc. 19 at 28-58). The Commissioner responds that

 the ALJ’s decision is supported by substantial evidence. The Court finds that the ALJ

 failed to apply the correct legal standards and the ALJ’s decision is not supported by

 substantial evidence. Because the ALJ erred in weighing the medical opinions, the first

 and third issues will be combined and discussed first.

               A. Medical Opinions

        In evaluating an individual’s disability claim, an ALJ “must consider all medical

 opinions in a claimant’s case record, together with other relevant evidence.” McClurkin v.




                                             6
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 7 of 22 PageID 1371




 Soc. Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) 2 (citing 20 C.F.R. § 404.1527(b)).3

 An ALJ has wide latitude to evaluate the weight of the evidence, and there is “no rigid

 requirement that the ALJ specifically refer to every piece of evidence in his decision.”

 Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). Instead, the ALJ’s decision must

 reflect that he has considered the medical evidence as a whole and that substantial

 evidence supports his conclusions. Id. (citing Foote v. Chater, 67 F.3d 1553, 1558 (11th Cir.

 1995)).

        When assessing the medical evidence, the ALJ must state with particularity the

 weight afforded to different medical opinions and the reasons therefor. Winschel v. Comm'r

 of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). In determining the

 weight to afford a medical opinion, the ALJ considers a variety of factors including, but

 not limited to, the examining relationship, the treatment relationship, whether an opinion

 is well-supported, whether an opinion is consistent with the record as a whole, and the

 area of the doctor's specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c). For instance, the

 more a medical source presents evidence to support an opinion, such as medical signs and

 laboratory findings, the more weight that medical opinion will receive. 20 C.F.R. §§

 404.1527(c)(3), 416.927(c)(3). Further, the more consistent the medical opinion is with the

 record as a whole, the more weight that opinion will receive. 20 C.F.R. §§ 404.1527(c)(4),


 2
   Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
 binding precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.

 3
   These regulations were amended effective March 27, 2017, after Plaintiff filed his
 application. See 20 C.F.R. § 404.1520c. The amendments do not apply to Plaintiff’s claim.



                                              7
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 8 of 22 PageID 1372




 416.927(c)(4). Typically, the ALJ must afford the testimony of a treating physician

 substantial or considerable weight unless “good cause” is shown to the contrary. Crawford

 v. Comm'r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam) (citation omitted).

 Good cause exists where: (1) the treating physician's opinion was not bolstered by the

 evidence; (2) the evidence supported a contrary finding; or (3) the treating physician’s

 opinion was conclusory or inconsistent with the physician’s own medical records. Phillips

 v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004).

               1. Ashit Vijapura, M.D.

        Plaintiff began treating with psychiatrist Ashit Vijapura, M.D. in February 2015

 when he moved to Florida to be closer to his parents. Between February 2015 and

 December 2018, Plaintiff received regular psychiatric treatment at Dr. Vijapura’s office

 for anxiety, panic attacks, and social phobia (Tr.1007-1039, 1116-1122, 1189-1217).

 Treatment notes from 2015 and 2016 generally reflect that Plaintiff reported he felt easily

 agitated, depressed, and hopeless; had difficulty sleeping, focusing, and concentrating;

 was unable to leave his home without his wife or mother; and struggled with feeling

 compelled to inflict self-harm (at times he has cut his forearms) (Tr. 42, 1007-1039). By

 mid-2016, Dr. Vijapura had adjusted Plaintiff’s prescription medications multiple times

 and added Valium to Plaintiff’s treatment regime. Plaintiff reported feeling better than

 ever; however, he continued to suffer from panic attacks and did not leave his home

 without his wife (Tr. 1116-1122).

        Dr. Vijapura’s treatment notes from mid-2017 through 2018 show Plaintiff’s

 condition deteriorated when his wife left him. He struggled with thoughts of self-harm



                                              8
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 9 of 22 PageID 1373




 and felt more depressed and anxious. He moved in with his parents, but experienced

 anxiety due to new stressors there. During this timeframe, some of Dr. Vijapura’s mental

 status exams were “normal,” while on other dates the psychiatrist characterized Plaintiff’s

 affect as tearful (Tr. 1195) or flat (Tr. 1211) and his thought process as tangential (Tr.

 1199). In October 2018, Plaintiff reported that he was finally feeling a lot better and that

 his medications were working again (Tr. 1189). However, the December 5, 2018 final

 office visit note indicates that when Plaintiff first began treatment with Dr. Vijapura he

 was “a total mess and he’s thankful with the medication his panic attacks [are] more under

 control. Patient states he spend[s] 90 percent of hi[s] life in his room” (Tr. 1232). Dr.

 Vijapura’s December 5, 2018 mental status examination characterized Plaintiff’s affect

 and insight as appropriate, but described his appearance as fair, speech as pressured, mood

 as anxious, judgment as fair, thought process as tangential, and his response to medication

 as “anxiety and not sleeping” (Tr. 1233).

        On June 29, 2016, Dr. Vijapura completed a Mental Impairment Questionnaire

 (Tr. 1042-46). By placing check marks on the form, Dr. Vijapura opined that Plaintiff’s

 mental ability to function at work would be precluded 15% or more of an 8-hour workday

 in the majority of the functions within the areas of Understanding and Memory,

 Sustaining Concentration and Memory, Social Interaction, and Adaptation (Tr. 1045-46).

 On the short answer portion of the form, Dr. Vijapura wrote that “Patient suffers from

 severe anxiety which interferes w/ his ability to interact w/ people. Symptoms worsen

 when away from home. Patient has a hx of outbursts of anger – visible scars on left

 forearm. Patient is co-dependent on spouse who accompanies him each visit … Patient



                                              9
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 10 of 22 PageID 1374




  suffers from severe anxiety and social phobia. Patient’s mood is depressed most days”

  (Tr. 1043).   Dr. Vijapura indicated that “Patient’s symptoms have been resistant to

  medication” and described his prognosis as “fair” (Tr. 1043-44). He opined that Plaintiff’s

  impairments would cause his absence from work more than three times a month, and that

  he would have difficulty working at a regular job on a sustained basis (Tr. 1044).

         On November 13, 2018, Dr. Vijapura completed a second Mental Medical Source

  Statement applicable to the time frame “December 1, 2013 through present” (Tr. 1229-

  1133). Dr. Vijapura checked boxes indicating Plaintiff’s ability to adjust to a job was

  “poor” with regard to dealing with work stresses, dealing with public, and maintaining

  attention and concentration; “fair” with regard to interacting with supervisors, relating to

  co-workers, functioning independently, and using judgment with the public; and “good”

  with regard to following the rules (Tr. 1229-30). In support of this assessment, Dr.

  Vijapura explained:

      Plaintiff suffers from severe anxiety which interferes w/ his ability to interact w/
      people. Symptoms worsen when away from home. Patient has a hx of outbursts
      of anger and harming self (suicidal tendencies) visible scars on forearms. Pt’s
      mood is depressed most days, which impairs concentration and prevent [sic] him
      for [sic] completing tasks due to [decreased] energy and mood disturbances pain
      restricts activities due to bulging discs.

  Tr. 1230. Dr. Vijapura opined that Plaintiff’s ability to adjust to a job was “poor” with

  regard to understanding, remembering and carrying out complex job instructions; “fair”

  with regard to detailed but not complex job instructions; and “good” with regard to simple

  job instructions (Tr. 1231). In support, Dr. Vijapura stated: “Patient is forgetful and

  admits to concentration issues. Clinically dx ADHD in 2005” (Tr. 1231). Dr. Vijapura

  indicated Plaintiff’s ability to adjust personally and specially was “fair” regarding


                                              10
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 11 of 22 PageID 1375




  maintaining personal appearance and behaving in an emotionally stable manner; and

  “good” regarding relating predictably and demonstrating reliability (Tr. 1231). He

  explained, “Due to pt’s social phobia, panic attacks may interfere with reliability /

  showing up for work. Also depression leading to lack of interest to do activities” (Tr.

  1231).

           While the ALJ recognized that Dr. Vijapura provided psychiatric care to Plaintiff

  for several years, the ALJ assigned Dr. Vijapura’s June 29, 2016 opinion “little weight”

  because “the findings are not consistent with his own treatment notes” (Tr. 21). In

  support, the ALJ referred to only one treatment note from “around the date of his

  opinion” in an attempt to establish that Plaintiff began experiencing less frequent and less

  severe panic attacks since the addition of Valium. The ALJ indicated mental status

  examination on that date showed “normal” motor activity; “good” speech; and

  “appropriate” affect, insight, and judgment (Tr. 21 citing Exhibit 16F/2). Similarly, the

  ALJ found Dr. Vijapura’s November 13, 2018 opinion “not consistent with the evidence

  as a whole as it relates to the claimant’s overall function and course of treatment” (Tr. 22).

  The ALJ opined that the other opinions of record were more consistent with each other

  and the medical record as a whole (Tr. 22-23), but cited only to the opinion of consultative

  psychologist Nydia Conrad who examined Plaintiff at the request of the SSA on

  September 25, 2018 (Tr. 1171-72). The ALJ afforded “great weight” to Conrad’s opinion

  as well as the opinions of two non-examining state agency psychologists, Barry Morris

  and Lawrence Annis, who reviewed Plaintiff’s records at the administrative level in 2015

  (Tr. 20, 22)



                                               11
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 12 of 22 PageID 1376




         Applying the Phillips factors, the Court finds that the ALJ has failed to show “good

  cause” for assigning only “little weight” and “some weight” to the opinions of Plaintiff’s

  treating psychiatrist, Dr. Vijapura. Phillips, supra, 357 F.3d at 1240-41. The ALJ

  discounted Dr. Vijapura’s opinions as inconsistent with the psychiatrist’s own treatment

  notes that the ALJ opined reflect mostly normal mental status examinations (Tr. 21, 22-

  23). While on some dates throughout his extensive treatment with Dr. Vijapura Plaintiff’s

  mental status exams were essentially “normal,” on other dates they were not. Dr.

  Vijapura’s office notes show that Plaintiff struggled with severe anxiety that was difficult

  to control with medication and interfered with his ability to interact with others outside of

  his family. While his reports may not indicate specific laboratory test results, they include

  signs and symptoms supporting his diagnoses including depressed mood, fear of panic

  attacks, difficulty sleeping, anxiety that doesn’t go away, difficulty with focusing and

  concentration, jumpy and easily startled, OCD-like tendencies (fist-making, checking

  numbers (TV volume must be 5s or 10s, money in bank must be even numbers)),

  compulsion to eat all food until it is gone, inability to leave home independently, distressed

  around other people, obsessions with order and list-making, fleeting eye contact, hand

  wringing, almost never separates from wife, feeling hopeless, trouble breathing when out

  in public, sad all the time, thoughts and urges of self-harm (Tr. 1007, 1009, 1013, 1017,

  1015, 1019, 1027, 1029, 1031, 1033, 1038, 1039, 1116, 1118, 1122, 1193, 1203, 1205, 1207,

  1215, 1217). Dr. Vijapura used these signs and symptoms to diagnose Plaintiff with

  anxiety, panic attacks, and social phobia.




                                               12
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 13 of 22 PageID 1377




         The Social Security Regulations’ definition of “objective medical evidence”

  includes medical “signs,” which, in the context of a psychiatric observation, means

  “medically demonstrable phenomena that indicate specific psychological abnormalities,

  e.g., abnormalities of behavior, mood, thought, memory, orientation, development, or

  perception, and must also be shown by observable facts that can be medically described

  and evaluated” 20 C.F.R. § 404.1502(g). Certain medical symptoms, when analyzed by

  a physician or psychologist, can point out identifiable elements of a specific impairment.

  Indeed, for many psychiatric and psychological impairments, medical signs and

  symptoms are often the only means available to prove the existence and severity of these

  impairments. See e.g. Diaz v. Berryhill, case no. 18-cv-24437-Moreno-Louis, 2020 WL

  1308669 (S.D. Fla. Feb. 27, 2020) (citing Ortega v.Chater, 933 F.Supp 1071, 1075 (S.D.

  Fla. 1996)) (reversing and remanding where ALJ failed to acknowledge the abundant

  documentation of Plaintiff’s depression and anxiety symptoms as being “objective”

  evidence to support Plaintiff’s treating physician’s opinion); Gutierrez v. Saul, case no. 1:19-

  cv-20859-Moreno-Louis, 2020 WL 4275202 (S.D. Fla. July 7, 2020) (remanding ALJ’s

  decision that discounted treating psychiatrist’s opinions finding them inconsistent with his

  contemporaneous treatment notes where Court found psychiatrist’s notes set forth

  medical signs and symptoms sufficient to justify his diagnoses and treatment).

         A “psychological assessment is by necessity based on the patient’s report of

  symptoms and responses to questioning” and “it’s illogical to dismiss the professional

  opinion of an examining psychiatrist or psychologist simply because the opinion draws

  from the claimant’s reported symptoms.” McVey v. Saul, case no. 8:18-cv-2304-T-SPF,



                                                13
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 14 of 22 PageID 1378




  2020 WL 2570073 (M.D. Fla. May 21, 2020) (citing Roundtree v. Saul, case no. 8:18-cv-

  1524-T-SPF, 2019 WL 4668174, *4 (M.D. Fla. Sept. 25, 2019) (quoting Aurand v. Colvin,

  654 F. App’x 831, 837 (7th Cir. 2016))). In this case, the ALJ concluded that Dr.

  Vijapura’s opinions were inconsistent with his records, however, the vast majority of Dr.

  Vijapura’s records document abnormalities in Plaintiff’s behavior, mood, thought process,

  and daily functioning over a period of several years. The ALJ failed to discuss this

  abundant documentation in reaching his decision to accord less weight to Dr. Vijapura’s

  opinions. Contrary to the ALJ’s finding, Dr. Vijapura’s opinions were consistent with the

  treatment records.

         Phillips also dictates that an ALJ has good cause for assigning less weight to a

  treating physician’s opinion when the treating physician's opinion was not bolstered by

  the evidence; or where the treating physician’s opinion was conclusory or inconsistent

  with the physician’s own medical records. Phillips, 357 F.3d at 1240-41. The ALJ

  discounted Dr. Vijapura’s November 2018 opinions because they were inconsistent with

  other opinions of record. Review of the evidence shows that records from both LMHC

  Lamson and consulting psychiatrist Subervi discuss Plaintiff’s struggles with anxiety and

  social phobia, and his limitations arising from these impairments. At most, the records

  create a trivial tension but do not show a genuine inconsistency. Against this backdrop,

  the Court is hard pressed to find substantial evidence supports the ALJ’s decision to accord

  only little or some weight to the opinions of Dr. Vijapura, a psychiatrist who treated

  Plaintiff regularly for over three years, and whose opinions are consistent with other

  record evidence.



                                              14
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 15 of 22 PageID 1379




         The regulations require the ALJ to consider various factors in evaluating medical

  opinions, including the length of the treatment relationship and frequency of visits, the

  nature and extent of the treatment relationship, how much relevant evidence supports the

  opinion, how consistent the opinion is with the record, and whether the physician is a

  specialist. 20 C.F.R. §§ 404.1527(c), 416.927(c). The ALJ did not follow this regulatory

  scheme. The Court finds the ALJ lacked “good cause” to assign less weight to Dr.

  Vijapura’s opinions.

                2. LMHC Kathryn Lamson

         This segues into the ALJ’s failure to discuss or weigh the opinions of Plaintiff’s

  licensed mental health counselor, Kathryn Lamson (Tr. 1096-1100, 1154). Lamson met

  with Plaintiff bi-weekly or weekly beginning March 23, 2015, first at the request of the

  Florida Department of Vocational Rehabilitation and then at Plaintiff’s request (Tr. 1096-

  1100, 1154). Unlike an “acceptable medical source,” the opinions of “other sources” such

  as licensed mental health counselors are “not medical opinions … entitled to any special

  significance or consideration.” Lange v. Comm’r of Soc. Sec., case no. 2:17-cv-614-FtM-

  DNF, 2019 WL 643714, at *4 (M.D. Fla. Feb. 15, 2019). Thus, Lamson’s opinions

  “cannot establish the existence of a medically determinable impairment.” Anteau v.

  Comm’r of Soc. Sec., 708 F. App’x. 611, 613 (11th Cir. 2017). However, the SSA recognizes

  that due to “other sources” assuming a “greater percentage of the treatment and

  evaluation functions,” the opinions of these sources are important and should be evaluated

  on key issues such as impairment severity and functional effects, along with the other

  relevant evidence in the file.” SSR 06-03p, 2006 WL 2329939 (Aug. 9, 2006). Because



                                             15
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 16 of 22 PageID 1380




  the ALJ is required to consider all relevant evidence when making a disability

  determination, “the case record should reflect the consideration of opinions from [“other

  sources”] who have seen the claimant in their professional capacity.” Id.        The ruling

  specifies that the ALJ should consider the same factors set forth in 20 C.F.R. §§

  404.1527(c), 416.927(c) when weighing evidence from “other sources.” Id.

         The ALJ failed to discuss or weigh Lamson’s records and opinions. Lamson’s July

  12, 2016 record indicates Plaintiff presented with depression, anxiety, social phobia, and

  panic attacks when she began working with him in March 2015 for weekly individual

  therapy. Similar to Dr. Vijapura’s records, Lamson’s records reflect Plaintiff’s subjective

  report: “I have a difficult time dealing with people, especially crowds, I find it very hard

  to go places alone. My wife stays with me basically all the time. I do not socialize with

  anyone outside my family. I am trying to overcome some of my problems so that I can

  find a job that I am capable of doing.” (Tr. 1096). Lamson’s August 15, 2015 record

  explains that Plaintiff’s shame and ostracism of his criminal history increases his social

  phobia and results in the need for him to be with his wife when in public. “He lives in

  fear that he will be falsely accused of violating his probation and will be sent back to

  prison” (Tr. 1097). Lamson opined that although Plaintiff worked in the past, those jobs

  “came to him” and allowed him to work in socially isolated and predictable environments.

  She continued:

      he has functioned successfully when put in front of a keyboard, away from others,
      but that has been the extent of his adult work capacity; and that was his highest
      level of functioning. Currently, his depression and anxiety may even impede the
      above. He is a very bright individual but his emotional issues are debilitating.
      His plan is to apply for disability, continue with therapy, and complete his legal
      tasks. His long term goal is to return to full time work (with his wife, starting a


                                              16
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 17 of 22 PageID 1381




      dog boarding day care in their home) where he can once again support himself
      and his family.

  R. 1097. 4

         While the ALJ was free to reject Lamson’s opinions, he was not free to totally

  ignore her opinions as they are provided by a source who met one-on-one with Plaintiff

  during the relevant time frame and formed opinions based on her observations and

  expertise regarding Plaintiff’s job-related limitations. See Naylor v. Astrue, case no. 2:09-

  cv-844-FtM-DNF, 2011 WL 972508, *7-8 (M.D. Fla. Mar. 18, 2011) (citing King v. Astrue,

  case no. 3:09-cv-229-J-MCR, 2010 WL 1038476 (M.D. Fla. Mar, 19, 2010)). On remand,

  the ALJ is directed to consider the medical evidence from Lamson and give it the weight

  deemed appropriate pursuant to SSR 06-03p.

                3. Felix Subervi III, Ph.D.

         On remand, the ALJ shall also reconsider the opinions of psychologist Felix

  Subervi III who evaluated Plaintiff at the request of his attorney on August 15, 2016, and

  administered the Millon Clinical Multiaxial Inventory III and the Vineland Adaptive


  4
   In a 2017 report, Lamson explained the extent of Plaintiff’s “much compromised world”
  (Tr. 1154). She explained that Plaintiff was completing a sex offender program but
  planned to continue attending since it was beneficial to him. Plaintiff reported that he had
  asked the program leader, Dr. Wright, to call on him in class when a question was posed.
  “Mr. Furno explained that he could not initiate a verbal response and was too anxious to
  raise his hand but was always prepared to answer. That classroom was one of the few
  public places where he felt comfortable speaking” (Tr. 1154). Lamson observed that
  Plaintiff had been coming to her office for over three years and his “facial expression and
  body language [show that] he continues to exhibit significant anxiety when [she] receives
  him from the waiting room. Yet, he would also consider that waiting room to be another
  one of his comfortable public spaces.” Lamson opined that these examples highlight
  Plaintiff’s “determination to accomplish his goals … and reflect [that he] continues to
  operate within a much compromised world” (Tr. 1154).



                                               17
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 18 of 22 PageID 1382




  Behavioral Scale assessments (Tr. 1101-1114). 5 The Eleventh Circuit recognizes that

  opinions from consultative examiners are not owed the same deference as opinions from

  treating physicians. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). Nonetheless,

  the regulations require an ALJ to weigh their opinions based on the factors set forth in §§

  404.1527(c)(3-6), 416.927(c)(3-6), such as the level of support provided for the opinion

  and how consistent the opinion is with the record as a whole. Id. The ALJ summarized

  Dr. Subervi’s report:

      On August 15, 2016, Dr. Felix Subervi examined the claimant in a psychological
      evaluation. A mental status examination showed [his] was normal. He appeared
      to be a very anxious person with good eye contact. He was somewhat fidgety.
      His speech was normal in rate. There was no abnormality in his thought content.
      He denied delusions. He was oriented to person, place, time and situation. His
      judgment was questionable. Dr. Subervi opined that the claimant if he was to
      work, the job will have to be found and given to him as he will not pass a job
      interview. Furthermore, it will have to be part time only, but then won’t be able
      to support himself or family, perhaps a job with very simple tasks, where he will
      not get too distracted and able to complete it. He will need a very patient, non
      threatening supervisor and no co-workers around. In other words, a job for a
      mentally disabled individual. He will not be able to perform like a regular
      employee. Putting pressure on him to do so will make him decompensate further.
      Dr. Subervi opined that the claimant will not be able to earn a living.

  Tr. 21-22 (citing Ex. 20F). The ALJ assigned “little weight” to Dr. Subervi’s opinion,

  finding it “contrasts sharply with other evidence of record, which renders it less

  persuasive” (Tr. 22). In support, the ALJ stated:

      the record showed that the claimant stated he had mild anxiety symptoms;
      however, he was able to manage his symptoms. He reported that the medications
      were working well (Exhibit 27F, 5-8) In addition, he reported that he had less

  5
    The Millon Clinical Multiaxial Inventory III “reports patient personality characteristics
  and [assesses] clinical syndromes within the context of those characteristics.”
  Pearsonassessments.com/store/assessments. The Vineland Adaptive Behavioral Scale
  “aids in diagnosis [and] provides valuable information for developing educational and
  treatment plans.” Id.


                                              18
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 19 of 22 PageID 1383




      frequent and less severe panic attacks since the addition of Valium. His speech
      was good. His affect was appropriate. He had appropriate insight and judgment.
      (Exhibit 16F/2) Finally, these are opinions on an issue reserved for the
      Commissioner.

  Tr. 22. The ALJ recognized that the weight assigned to opinions depends upon whether

  the opinions are supported by specific and complete clinical findings and are consistent

  with the rest of the evidence in the file (Tr. 22). However, in assigning “little weight” to

  Dr. Subervi’s opinions, the ALJ referred only to two of Dr. Vijapura’s treatment notes.

  While the ALJ’s citations to these two notes are accurate, they are incomplete. These

  notes also reflect Plaintiff’s anxiety prevented him from leaving his home without his wife

  (Tr. 1007) and to shop with his grandmother (Tr. 1193), and mental status assessments of

  depressed and anxious mood (Tr. 1007) and tangential and circumstantial thought process

  (Tr. 1194). Hence, the Court agrees with Plaintiff’s assertion that the ALJ erred in

  weighing Dr. Subervi’s report. On remand, the ALJ should reconsider Dr. Subervi’s

  opinions based on the factors set forth in §§ 404.1527(c)(3-6), 416.927(c)(3-6), such as the

  level of support provided for the opinions and how consistent the opinions are with other

  opinions and evidence in the record.

                 4. State Agency and psychological consultant opinions

         Lastly, on remand, the ALJ should also reconsider the weight assigned to the

  opinions of the state agency non-examining consultants, Barry Morris, Ph.D. (Tr. 98-100)

  and Lawrence Annis, Ph.D. (Tr. 143-145), and to the opinion of psychological consultant

  Nydia Conrad, Psy.D. who evaluated Plaintiff on September 25, 2018 (Tr. 1168-72). The

  ALJ assigned “great weight” to Annis’s and Morris’s opinions that Plaintiff had moderate

  limitations in restriction of activities of daily living, moderate limitations in difficulties in


                                                19
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 20 of 22 PageID 1384




  maintaining social functioning and moderate difficulties in maintaining concentration,

  persistence, and pace (Tr. 20). The regulations specify that state agency consultants are

  highly qualified specialists who are also experts in the Social Security disability programs

  and, thus, their opinions are entitled to great weight if the evidence supports their

  assessments. See 20 C.F.R. §§ 404.1527(e), 416.927(e). However, “[t]he weight due to a

  non-examining physician’s opinion depends … on the extent to which it is supported by

  clinical findings and is consistent with other evidence.” See Jarrett v. Comm’r of Soc. Sec.,

  422 F. App’x. 869, 873 (11th Cir. 2011)); 20 C.F.R. §§ 404.1513a(b)(1), 416.913a(b)(1).

  As Plaintiff indicates, these consultants both assessed Plaintiff’s limitations in 2015, and

  thus, did not have before them Plaintiff’s subsequent treatment records.

         Similarly, the ALJ should reconsider the “great weight” accorded to Conrad, the

  consultative psychologist to whom the ALJ cited as the basis for rejecting the opinions of

  Plaintiff’s long-term treating psychiatrist, Dr. Vijapura (Tr. 23). The ALJ pointed to

  Conrad’s opinion that Plaintiff had mild to moderate limitations in the ability to

  understand, remember and carry out instructions; moderate limitations in the ability to

  appropriately interact with supervisors, co-workers, and the public; and moderate

  limitations in the ability to respond to changes in a routine work setting (Tr. 23). Like Dr.

  Vijapura and others offering opinion evidence, Conrad opined that Plaintiff has “difficulty

  with focusing and concentration due to anxiety and depression [and has a] history of

  impaired judgment” (Tr. 1171). She also opined that Plaintiff’s “anxiety creates problems

  with interpersonal relationships [and that he] becomes nervous and confused easily” (Tr.

  1172). Importantly, Conrad indicated that she did not have sufficient information to form



                                               20
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 21 of 22 PageID 1385




  an opinion within a reasonable degree of medical or psychological probability as to past

  limitations (Tr. 1172).

         Accordingly, the case is remanded to the ALJ to properly assess the weight given

  to Dr. Vijapura, LMHC Lamson, psychologists Subervi and Conrad, and state agency

  non-examining consultants, Morris and Annis, and to provide sufficient support for the

  Court’s review.

                B. RFC and VE Hypothetical

         It is unnecessary to address the remaining issues– whether the ALJ’s RFC analysis

  is supported by substantial evidence and whether the ALJ erred in evaluating Plaintiff’s

  subjective complaints. However, the Court points out that on remand, in assessing

  Plaintiff’s RFC, the ALJ may decide not to include all of the limitations imposed by those

  providing medical or psychological opinions. 6 Relatedly, the ALJ is not required to

  include   findings   in   the VE hypothetical that the          ALJ determines to be

  unsupported. Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).

  Finally, in light of the Court’s remand for re-evaluation of the medical opinion evidence,

  the ALJ is directed to re-evaluate Plaintiff’s subjective complaints on remand too. 7



  6
    RFC is an assessment based on all relevant medical and other evidence of Plaintiff’s
  ability to work despite his impairments. Castle v. Colvin, 557 Fed. App’x. 849, 852 (11th
  Cir. 2014) (citing Lewis v. Callahan, 125 F.3d 1436 (11th Cir. 1987)). In rendering the RFC,
  the ALJ must consider the medical opinions in conjunction with all the other evidence of
  record and consider all the medically determinable impairments, including impairments
  that are not severe, and the total limiting effects of each. 20 C.F.R. §§ 404.1520(e),
  404.1529(c)(3), 404.1545, 416.920(e), 416.929(c)(3), 416.945.

  7
   In the decision, the ALJ found Plaintiff’s subjective complaints “partially consistent with
  the evidence of record” (Tr. 19).


                                              21
Case 8:19-cv-02808-SPF Document 28 Filed 03/11/21 Page 22 of 22 PageID 1386




        Conclusion

        Accordingly, after consideration, it is hereby

        ORDERED:

         1. The decision of the Commissioner is REVERSED and REMANDED to the

        Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further

        administrative proceedings consistent with this Order.

         2. The Clerk is directed to enter final judgment in favor of Plaintiff and close the

        case.

        ORDERED in Tampa, Florida, on March 11, 2021.




                                             22
